IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2136 Disciplinary Docket No. 3
                                           :
ALAN SCOTT GREGORY                         :   Board File No. C1-15-107
                                           :
                                           :   (District of Columbia Court of Appeals, No.
                                           :   13-BS-608)
                                           :
                                           :   Attorney Registration No. 46214
                                           :   (Out of State)


                                       ORDER


PER CURIAM:



              AND NOW, this 6th day of April, 2015, Alan Scott Gregory having been

disbarred from the practice of law in the District of Columbia by Order of the District of

Columbia Court of Appeals filed January 8, 2015; the said Alan Scott Gregory having

been directed on February 19, 2015, to inform this Court of any claim he has that the

imposition of the identical or comparable discipline in this Commonwealth would be

unwarranted and the reasons therefor; and no response having been filed, it is

              ORDERED that Alan Scott Gregory is disbarred from the practice of law in

this Commonwealth and he shall comply with all the provisions of Pa.R.D.E. 217.